Citation Nr: 0602939	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-34 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active duty service from November 1952 to 
September 1954.  The veteran died in July 2001.  The 
appellant is his widow.

This matter comes before the Board of Veterans Appeals  
(Board) on appeal from a December 2001 rating decision by a  
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2005, the veteran testified at a Travel 
Board hearing at the RO in St. Petersburg, Florida.

The Board notes that the decision herein is limited to the 
issue of entitlement to service connection for the cause of 
the veteran's death as a result of his period of active 
service or a service-connected disorder.  Although review of 
the claims file reflects that the appellant has settled with 
the United States under the Federal Tort Claims Act a 
wrongful death claim with respect to VA treatment, the issue 
of entitlement to service connection under the provisions of 
38 U.S.C.A. § 1151 for the veteran's death during VA 
treatment has not been raised by the appellant.  At hearing 
before the undersigned, it was indicated by the veteran's 
representative that this issue was not being raised at this 
time and the sole issue before the VA at this time was the 
issue of entitlement to service connection for the cause of 
the veteran's death as a result of his period of active 
service or a service-connected disorder.  Thus, the Board 
will fully address this issue.                             
 



FINDINGS OF FACT

1.  The veteran's death, in July 2001, was caused by 
cardiorespiratory arrest due to or as a consequence of 
metastic rectal cancer.

2.  Disability associated with the veteran's death was not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor was 
his cardiorespiratory arrest due to, or as a consequence of, 
metastic rectal cancer otherwise related to such service or 
to a disability related to service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  The appellant, however, 
asserts that the veteran's death was caused by his nervous 
condition, from which he had been suffering since his period 
of active duty service.  

A review of the record shows that the veteran's death was 
caused by cardiorespiratory arrest due to or as a consequence 
of metastic rectal cancer.  There is no persuasive evidence 
of record which relates either of these disorders to the 
veteran's active duty service.  

The veteran's service records are presumed destroyed by the 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, and thus, further attempts to obtain 
them would be futile.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (heightened obligation to explain 
findings and carefully consider benefit of the doubt rule 
where government records presumed destroyed.)  

There is no supporting medical evidence of cardiorespiratory 
disorders or cancer during service.  Similarly, there is a 
November 1960 diagnosis of schizophrenic reaction, catatonic 
type; however, there is no evidence to suggest that this 
disorder began during service and that it resulted in his 
death.  It is further noted that, although Applications for 
Compensation or Pension, dated in January 1978 and April 
1978, reflect that the veteran began experiencing a stomach 
disorder in 1953, during his period of active duty service, 
these applications do not reflect that the veteran received 
treatment for such complaints after separation from service.  
The veteran's March 1978 report of VA examination notes that 
the veteran complained of abdominal cramps associated with 
frequent episodes of diarrhea every time he becomes nervous.  
This examination report includes a diagnosis of duodenitis 
and irritable bowel syndrome.  

As a whole, the Board must find that the post-service medical 
evidence provides evidence against this claim by indicating a 
disorder that began many years after service being the cause 
of the veteran's death. 

Significantly, the medical evidence of record is silent with 
respect to complaints or findings referable to cancer until 
1998, when the veteran's complaints of rectal pain, bleeding, 
and diarrhea were diagnosed as rectal cancer, stage IV.  Such 
facts only provide evidence against this claim as it 
indicates no relationship between service, a service 
connected disability, and the disabiities that caused the 
veteran's death.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The appellant may believe that the veteran's psychiatric 
disorder is service connected and that there was a causal 
relationship between this psychiatric disorder and the 
veteran's death.  However, the Board notes that there is no 
indication that the appellant possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for her statement to be 
considered competent evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Lay persons are 
not considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  With regard to her apparent belief that chemicals 
in service caused the cancer, the medical record provide only 
evidence that would not support such a finding, including a 
gap of many years between service and the disorder that 
caused death. 

Inasmuch as there is no evidence that the veteran had any 
cardiorespiratory problems or cancer in service and no 
competent medical evidence providing a nexus between the 
veteran's fatal cardiorespiratory arrest and metastic rectal 
cancer and service, the appellant's claim must be denied.  
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107 (West 2002). 

The Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via a November 2003 
letter, which clearly advised her of the four elements 
required by Pelegrini II.  VA has also provided her every 
opportunity to submit evidence, argue for her claim, and 
respond to VA notices.  Accordingly, although VCAA notice was 
provided after the initial adjudication of the appellant's 
claim, she was not prejudiced thereby because this was 
harmless error.

The veteran's medical records are in the file.  The appellant 
has not indicated that there are any outstanding records 
pertaining to her claim and she provided testimony at a 
Travel Board hearing at the RO in September 2005.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claim.


ORDER

The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


